Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.          The following is an examiner’s statement of reasons for allowance:
             As to claims 1 and 13, prior art of record does not fairly teach or suggest a method and system of dynamic error-quantizer tuning to prevent misconvergence of a control loop to a local minimum, wherein the method comprising the steps of:
            using a control circuit to control one or more reference voltages to adjust reference voltages of two comparators to adjust a transfer function of a dynamic equalizer circuit, wherein each comparator is being coupled to an input, having an output, and being associated with one or more reference voltages; 
            subtracting from the input a weighted sum of the outputs of the comparators to obtain an error signal in a control loop;
            selecting a ratio of the two voltages such that to reduce or eliminate local minima during a convergence of the control loop; and 
            setting the ratio of the two voltages to values to minimize a mean squared error signal with respect to discrete modulation states of the input after the convergence of the control loop is complete. 



Conclusion
3.            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
               Yoffe et al. (US Patent No: 10,868,561 B2) is cited to show an optical receiving system (see Rx in fig. 1) that uses Quantization circuits (Soft Quantization, Hard Quantization, fig. 4) to  compensate distortions of communication channels (see abstract, col. 7, lines 14-44, col. 8, lines 6-50, and claim 1).
               Rane (US Patent No: 10,972,319 B2) is cited to show a receiving system (see Rx 110 in fig. 1) that uses Quantization (see 118 in fig. 1 and 2-BIT QUANTIZER 302 in fig. 3) to provide multi-level feedback signal (see abstract, col. 4, lines 62-67, col. 5, lines 1-50, and claim 1).
               Zhang et al. (US Patent No: 8,103,177 B2) is cited to show an optical receiving system (see fig. 6) that uses a Quantizer circuit (2π/M QUANTIZER 308 in fig. 6) to perform uniform quantization with predetermined intervals (see abstract, col. 7, lines 30-67, col. 8, lines 1-38, and claims 1-5).
               Zanoni et al. (US Patent No: 8,103,177 B2) is cited to show an optical receiving system (see 100 in fig. 1) with the use of an Opto-electronic Receiver and Quantizer (150 in figs. 1, 3) to 


4.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to M R SEDIGHIAN whose telephone number is (571)272-3034.  The examiner can normally be reached on M-W 11 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD R SEDIGHIAN/Primary Examiner, Art Unit 2636